DETAILED ACTION
	This is the final office action for application 16/738,348, filed 1/9/2020, which claims priority to Chinese application CN201910850656.5, filed 9/10/2019.
	Claims 1-7 and 9 are pending. Claims 1 and 9 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A Half-Heusler thermoelectric material, wherein the general formula is Zr0.7Hf0.3Ni0.85Pd0.15Sn.” The Examiner recommends amended the claim to recite “A Half-Heusler thermoelectric material, wherein the of the Half-Heusler thermoelectric material is Zr0.7Hf0.3Ni0.85Pd0.15Sn.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the terms “grain size of the high-entropy Half-Heusler thermoelectric material is 0.5-2 μm.” There is insufficient antecedent basis for this limitation in the claim, because there is no prior a grain size of the 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Browning, et al. (Mat. Res. Soc. Symp. Proc. 1999, Vol. 545, pages 403-412), in view of Shen, et al. (Applied Physics Letters, 2001, vol. 79, 4165-4167). 
In reference to Claim 1, Browning teaches a half-Heusler thermoelectric material composition, Zr0.7Hf0.3Ni0.7Pd0.3Sn (first paragraph under “Results and Discussion” section, page 406).
This disclosure teaches the limitations of Claim 1, wherein the general formula comprises the portion “Zr0.7Hf0.3.”
However, the material of Browning does not teach that the Pd substitution results in the composition having Zr0.7Hf0.3Ni0.7Pd0.3Sn.
To solve the same problem of providing (Zr,Hf)(Ni,Pd)Sn half-Heusler thermoelectric materials, Shen teaches that the amount of Pd substituted for Ni in these structures affects the thermoelectric figure of merit for these materials (Fig. 4 and associated text). Specifically, Shen teaches that increasing the Ni ratio from 0.5 (open diamonds) to 0.8 (solid diamonds) in a (Zr,Hf)(Ni,Pd)Sn-type half-Heusler material, wherein the ratio of Zr:Hf remains constant, results in an increase in the thermoelectric figure of merit from 300-1000K (Fig. 4 and associated text).
This disclosure teaches that the ratio of Ni:Pd in (Zr,Hf)(Ni,Pd)Sn-type half-Heusler materials is a variable that affects the thermoelectric figure of merit for these materials.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the composition of Browning to optimize the thermoelectric figure of merit by optimizing the Ni:Pd ratio within the material. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the composition of Claim 1, without undue experimentation. 
In reference to Claim 9, modified Browning is silent regarding the grain size of the material of his invention.
To solve the same problem of providing (Zr,Hf)(Ni,Pd)Sn half-Heusler thermoelectric materials, Shen teaches that decreasing the grain size within these materials increases the boundary scatting of 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the grain size of the material of modified Browning, based on the teachings of Shen that reducing the grain size increases boundary scattering behaviors, while simultaneously considering processing time and cost.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed grain size recited in Claim 9, without undue experimentation.

Response to Arguments
The Applicant's arguments filed 1/4/2022 have been fully considered but they are not fully persuasive.
The Applicant’s arguments directed toward the rejections under 35 U.S.C. 112(b) are persuasive. These rejections are withdrawn in light of the claim amendments.
The Applicant’s arguments directed toward the rejections under 35 U.S.C. 103 are not persuasive.
The Applicant correctly argues that Shen does not anticipate the amended limitations of Claim 1.
The Applicant then argues that one of ordinary skill in the art at the time the instant invention was filed would not have been motivated to use the teachings of Shen to arrive at the composition recited in Claim 1. 
	The Applicant argues that, because Shen teaches that the presence of Sb in his (Zr,Hf)(Ni,Pd)(SnSb) compositions results in an increased thermoelectric figure of merit, any modification of the Browning reference would necessarily require the incorporation of Sb in the composition.
This argument is not persuasive. It is noted that Shen is only used to motivate the optimization of the Ni:Pd ratio in the composition of Browning, and that the teachings of Shen are not bodily incorporated into the teachings of Browning. 
0.5Hf0.5Ni0.8Pd0.2Sn0.99Sb0.01 and Zr0.5Hf0.5Ni0.5Pd0.5Sn0.99Sb0.01 (Shen, Fig. 4 and associated text), the only variable between the two compositions is their Ni:Pd ratio. It is noted that the materials of Shen have the same crystal structure as the materials of Browning, as they are both in the same class of (Zr,Hf)(Ni,Pd)Sn half-Heusler materials.
Fig. 4 of Shen teaches that the composition Zr0.5Hf0.5Ni0.8Pd0.2Sn0.99Sb0.01 (in which the Ni:Pd ratio is 0.8:0.5) has a higher thermoelectric figure of merit than Zr0.5Hf0.5Ni0.5Pd0.5Sn0.99Sb0.01 (in which the Ni:Pd ratio is 0.5:0.5) at all temperatures between 300-1000 K.
Therefore, because the Ni:Pd ratio is the only variable between the two cited compositions of Shen, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the Ni:Pd ratio within a (Zr,Hf)(Ni,Pd)Sn half-Heusler material, as in Browning, to obtain a desirably high thermoelectric figure of merit.
	The Examiner respectfully maintains the position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the composition recited in Claim 1, without undue experimentation.
	The Applicant’s argument on page 6 that the Zr0.7Hf0.3Ni0.85Pd0.15Sn recited in independent Claim 1 has lower lattice thermal conductivity than ZrNiSn does not represent a showing of criticality or unexpected results sufficient to overcome the rejections of record.
	Fig. 5 of Browning teaches that Zr0.7Hf0.3Ni0.7Pd0.3Sn (corresponding to the solid diamonds in the figure) has a lower lattice thermal conductivity than ZrNiSn (corresponding to the open circles in the figure) at all temperatures between ~150-275K. This disclosure teaches that substituting Pd for Ni and Hf for Zr in ZrNiSn decreases its lattice thermal conductivity. Consequently, it is not unexpected that Zr0.7Hf0.3Ni0.85Pd0.15Sn, as recited in independent Claim 1, has lower lattice thermal conductivity than ZrNiSn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721